 Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 1 of 36 PageID# 1
JOSEPH DOOLIN PHONE202-803-1257-EMAILJOSEPHDOOLIN40@GMAIL.COM

                                                                              FILE©

                    UNITED STATES DISTRICT COURT
                                          For the                                           .

                    EASTERN DISTRICT OF VIRGINIA                            M 30 A W- tfeL
Joseph P. Doolin
410 Endoven St.
N. Fort Myers, PL 33903
                Plaintiff,
         vs.

Morgan Babcock
1855 Emerson Ave.
Alexandria, VA 22314

and
               Defendant,
                                                Case No.
                                                            /: Jii ovql! u/ijp
Janet R. Gregor
Carlyle Council Manager & TMP
1855 Emerson Ave.
Alexandria, VA 22314
               Defendant,
and
Joe Gilbert
Morgan Stanley Branch Manager
333 John Carlyle St. Suite 650
Alexandria, VA 22314
                Defendant,


                   COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS &
                                     CONSPIRACY


   I Joseph P. Doolin, the complainant in this case, state that the following is true to the
best of my knowledge and belief. On June 10, 2021, in the country of the United States
of America in the District of Eastern Virginia, the defendants violated:

      Code / Section / Act                        Offense Description
   1. First Amendment             Depriving freedom of speech, assemble & petition

   2. Civil Rights Act 1875      Equal treatment accessing federal facilities

   3. Title 18 U.S.C.§ 1512 Obstruction of Investigation tampering with victim

   4. Title 18 U.S.C. § 1510     Obstructing of Investigation corruptly by threat & force
                                                                                  Page 1 of 36
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 2 of 36 PageID# 2
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 3 of 36 PageID# 3
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 4 of 36 PageID# 4
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 5 of 36 PageID# 5
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 6 of 36 PageID# 6
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 7 of 36 PageID# 7
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 8 of 36 PageID# 8
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 9 of 36 PageID# 9
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 10 of 36 PageID# 10
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 11 of 36 PageID# 11
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 12 of 36 PageID# 12
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 13 of 36 PageID# 13
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 14 of 36 PageID# 14
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 15 of 36 PageID# 15
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 16 of 36 PageID# 16
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 17 of 36 PageID# 17
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 18 of 36 PageID# 18
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 19 of 36 PageID# 19
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 20 of 36 PageID# 20
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 21 of 36 PageID# 21
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 22 of 36 PageID# 22
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 23 of 36 PageID# 23
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 24 of 36 PageID# 24
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 25 of 36 PageID# 25
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 26 of 36 PageID# 26
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 27 of 36 PageID# 27
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 28 of 36 PageID# 28
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 29 of 36 PageID# 29
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 30 of 36 PageID# 30
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 31 of 36 PageID# 31
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 32 of 36 PageID# 32
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 33 of 36 PageID# 33
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 34 of 36 PageID# 34
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 35 of 36 PageID# 35
Case 1:21-cv-00771-LO-IDD Document 1 Filed 06/30/21 Page 36 of 36 PageID# 36
